Citation Nr: 1627218	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a May 2005 draft rating decision that granted service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) and Dependents Educational Assistance constituted a final and binding decision for VA purposes, to include whether the decision was made on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from August 1967 to April 1970.  He served in Vietnam and earned the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found CUE in the May 2005 draft rating decision.  Relevant procedural history is discussed below.

In October 2014 and October 2015, the Board remanded the appeal in order to afford the appellant a hearing before a Veterans Law Judge.  A hearing was scheduled in May 2016; however, the appellant failed to appear with no reason provided.  As such, the Board will proceed as if the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

The May 2005 draft rating decision awarding service connection for PTSD and entitlement to a TDIU and Dependents Educational Assistance was not signed by a rating specialist and, although inadvertently published to the Veteran, was not accompanied by a notice of appellate rights.


CONCLUSION OF LAW

The May 2005 draft rating decision awarding service connection for PTSD and entitlement to a TDIU and Dependents Educational Assistance did not constitute a final and binding decision for VA purposes.  38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. § 3.104 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  

Here, the RO complied with the Board's prior remand directives by issuing a rating decision (discussed below) in April 2011, adjudicating the issue of whether the May 2005 draft rating decision was a final and binding decision, to include whether it was based on CUE.  In October 2015, the Board directed the AOJ to mail the appellant a letter clarifying whether he desired representation.  Such a letter was mailed to the appellant in November 2015.  The appellant has not responded.  The Board finds that VA's duties to notify and assist have been met.

Background

The record establishes that the appellant was discharged from active duty in April 1970 under other than honorable conditions.  Following his application for educational benefits, filed in July 1973, the Roanoke, Virginia RO issued an administrative decision in September 1973 finding that his discharge was a bar to VA benefits.  The RO then denied the application for educational benefits in November 1973.  In January 1974, the RO notified the appellant of his right to request a review of his character of discharge.

In December 2004, the appellant filed for entitlement to service connection for PTSD.  In May 2005, the RO drafted a rating decision granting service connection for PTSD and entitlement to a TDIU and Dependents Educational Assistance.  However, that decision was never signed or processed, and there is no indication that the appellant was ever notified of the decision by the RO or received any benefits.

In August 2005, the RO issued a decisional letter finding that the appellant's character of discharge barred him from receiving VA disability benefits.  The appellant had apparently filed a Freedom of Information Act (FOIR) request for his claims file, because in December 2005, he submitted a copy of the May 2005 draft decision as well as a statement requesting "full benefits as awarded on 05-05-05 decision."  In February 2006, the RO mailed the appellant a letter stating that the May 2005 rating decision was "processed in error" and "is not a valid decision."

The appellant subsequently appealed the RO's decision regarding his character of discharge, and the Board affirmed the RO's finding in an April 2009 decision.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (JMR), dated in January 2010, the Court remanded the April 2009 Board decision for development.  Notably, the JMR stated, "The parties submit after the RO issued a positive decision in error, that in lieu of a letter providing the pertinent legal framework, it should have issued an amended decision, setting forth the pertinent law relating to eligibility for VA benefits."

In July 2010, the Board remanded the appeal in order to comply with the terms of the JMR.

In April 2011, per the Board's and the Court's instructions, the RO issued a rating decision finding that, in light of the appellant's character of discharge, there was CUE in the May 2005 draft rating decision which awarded him benefits, but that the decision represented harmless error because it was never processed.  Specifically, the RO found that, "before [the May 2005] rating action could be input or finalized," it was discovered that the appellant's discharge was a bar to VA benefits, and thus the action was determined to be erroneous and was destroyed.  The RO emphasized that the decision was unsigned and that the appellant was never notified or paid any benefits.  The RO concluded, "[a]bsent any evidence that the rating action of May 5, 2005 was ever officially acted on, it represents at most a 'draft copy' of a proposed rating action[and] is not as such a final and binding decision subject to the clear and unmistakable error provisions of 38 C.F.R. § 3.105(a)."

The appellant timely filed a notice of disagreement with the April 2011 rating decision and, following the issuance of a Statement of the Case in May 2013, perfected an appeal to the Board in July 2013.

In October 2014, the Board determined that the character of the appellant's active service was a bar to VA benefits.  The issue of the legal effect of the May 2005 draft rating decision now comes before the Board for review.

Law and Analysis

The appellant contends that the May 2005 draft rating decision awarded him service connection for PTSD and entitlement to a TDIU and Dependents Educational Assistance, and that the failure to pay him benefits as a result of that rating action constitutes CUE.  Because the Board finds that the May 2005 decision was not final and binding for VA purposes, the appellant's claim must be denied.

For an RO decision to be effective, the RO must provide notice in accordance with 38 U.S.C.A. § 5104(a).  See 38 C.F.R. § 3.104(a) (a decision of a duly constituted rating agency shall be final and binding on all VA field offices as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104); see also Sellers v. Shinseki, 25 Vet. App. 265, 274 (2012).  Such notice must, among other things, be provided to the claimant and the claimant's representative and include an explanation of the procedure for obtaining review of the decision.  38 U.S.C.A. § 5104(a).

Once notice of a decision has been issued, the decision is final and binding and is accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

When entitlement to benefits is severed based on a finding of CUE, VA must comply with the notice procedures of 38 C.F.R. § 3.105(d) and (e).

The situation at hand is similar to a jurisdictional issue addressed by the Court in Sellers v. Shinseki.  In Sellers, the claimant had appealed an unfavorable RO decision addressing a claim of CUE in a prior rating decision.  The record reflected that, prior to the determination being appealed, the RO had transmitted to the claimant a "draft decision" awarding the benefit sought.

The Sellers Court, after addressing the issues of whether the prior favorable RO rating decision met the notice requirements of 38 U.S.C.A. § 5104(a) and conformed to the review procedures set forth in VA Adjudication Procedures Manual M21-1, found that VA was bound by a valid rating decision.  As such, the subsequent unfavorable RO rating decision was deemed void ab initio, as the RO had not followed established procedures for revoking the prior, favorable decision.

In this case, as in Sellers, the Board notes that the RO did not follow established procedures for revoking the prior, favorable May 2005 draft rating decision.  In this respect, if the May 2005 decision is found to be valid, the record would reflect that the RO did not adhere to the procedures listed in 38 C.F.R. § 3.105 governing revocation of benefits.  Thus, any subsequent adjudicative actions would be void ab initio.

However, upon review of the evidentiary record and the holding in Sellers, the Board finds that the RO's May 2005 draft rating decision does not bear the hallmarks of a valid rating decision and, therefore, does not constitute a final and binding decision for VA purposes.

Notably, the Sellers Court found that VA is bound by RO decisions, where the decision was an authentic product of the RO adjudicative process, contains content typical of RO rating decisions, and where the RO provided notice of decision to the claimant consistent with the statute and regulation governing decisional notice.  Sellers, 25 Vet. App. at 279.

Here, the May 2005 draft decision does contain sections titled "Introduction," "Decision," "Evidence," and "Reasons for Decision," the latter of which includes an analysis purporting to grant service connection for PTSD and entitlement to a TDIU and Dependents Education Assistance.  The rating decision was published to the extent that the Veteran received an actual copy of the decision through a FOIA request.  However, unlike the rating decision at issue in Sellers, the May 2005 draft decision was not signed by a rating specialist, and there is no evidence that the Veteran received notice of his appellate rights in compliance with the provisions of 38 U.S.C.A. § 5104(a).  In light of the above, this case is distinct from Sellers, and the Board finds that the favorable May 2005 draft decision does not constitute a final and binding decision.

The Board acknowledges that the January 2010 JMR refers to the May 2005 draft decision as "granting" benefits to the appellant as though it were an effective decision.  In addition, the JMR stated that the RO "issued a positive decision in error," and directed the RO to issue an amended decision "setting forth the pertinent law relating to eligibility for VA benefits."  Upon review, however, the Board notes that the language of the JMR was prefaced with the phrase "the parties submit," and thus the references to the May 2005 decision do not necessarily reflect binding determinations as to its validity.  Moreover, the Board notes that the JMR was primarily concerned with notice defects and made no explicit finding that the May 2005 decision constituted a final and binding decision.  In the normal course of events, the Board is the final finder of fact within the VA adjudicative system and the Board does not view the terms of the JMR as rendering a finding of fact that the May 2005 RO rating decision was, in fact, a valid decision as a matter of law.  See generally McBurney v. Shinseki, 23 Vet. App. 136 (2009).  As such, the Board finds that the terms of the JMR do not require a finding that the May 2005 decision is final and binding for VA purposes.

The Board further observes that, in Sellers, the claimant had been verbally notified of an award of benefits prior to receiving a denial letter and, in fact, had been notified that he would receive an award of benefits exceeding $500,000.  Here, chronologically, the first published notice (verbal or written) received by the Veteran consisted of the August 2005 decisional letter denying his claim.  The record does not reflect that the RO promised the Veteran any award of benefits at any time during the appeal (other than the inadvertent publication of the draft decision which had not been removed from the claims folder prior to processing a FOIA request).  As such, the Board further finds the absence of any conduct on the part of VA which could potentially raise an issue of detrimental reliance or estoppel. 

In sum, the Board finds that the May 2005 draft rating decision, which purported to award service connection for PTSD and entitlement to a TDIU and Dependents Educational Assistance, is not a final and binding decision, as it did not include a rating specialist's signature, and the appellant was not notified of the decision or of his appellate rights in accordance with 38 U.S.C.A. § 5104.  The appellant's claim must therefore be denied.



ORDER

The May 2005 draft rating decision awarding service connection for PTSD and entitlement to a TDIU and Dependents Educational Assistance was not a final and binding decision for VA purposes.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


